NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


JEROME MARION, DOC #114535,                 )
         Appellant,                         )
                                            )
v.                                          )      Case No. 2D18-2527
                                            )
STATE OF FLORIDA,                           )
                                            )
              Appellee.                     )
                                            )

Opinion filed April 17, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b) (2) from the Circuit Court for
Charlotte County; George Richards, Judge.

Jerome Marion, Pro Se.



PER CURIAM.


              Affirmed.


KHOUZAM, MORRIS, and LUCAS, JJ., Concur.